In the Missouri Court of Appeals
                                  Western District

 ROBERT DEE HOOVER,                       )
                               Appellant, )
 v.                                       )          WD81697
                                          )
 LYNDA S. HOOVER,                         )
                             Respondent. )           FILED: April 30, 2019

       APPEAL FROM THE CIRCUIT COURT OF MERCER COUNTY
               THE HONORABLE SAMUEL D. FRANK, JUDGE

            BEFORE DIVISION ONE: VICTOR C. HOWARD, PRESIDING JUDGE,
                LISA WHITE HARDWICK AND GARY D. WITT, JUDGES

      Robert Hoover (“Husband”) appeals from the judgment dissolving his

marriage to Lynda Hoover (“Wife”). Because of significant deficiencies in

Husband’s appellate brief that prevent us from determining what his actual claims

of circuit court error are, we dismiss his appeal.

      Husband appears pro se. We struck his initial brief for multiple specific

violations of Rule 84.04. Husband filed an amended brief that was substantially

similar to the stricken brief. Wife subsequently filed a motion to dismiss Husband’s

appeal due to the deficiencies in his amended brief. We took Wife’s motion with

the case.
      Rule 84.04 sets forth requirements for appellate briefing. “[C]ompliance

with these requirements is mandatory in order to ensure that appellate courts do

not become advocates by speculating on facts and on arguments that have not

been made.” Lattimer v. Clark, 412 S.W.3d 420, 422 (Mo. App. 2013) (internal

quotation marks and citations omitted). “An appellant’s failure to substantially

comply with Rule 84.04 ‘preserves nothing for our review and is grounds for

dismissing the appeal.’” Wong v. Wong, 391 S.W.3d 917, 918 (Mo. App. 2013)

(citation omitted). Although Husband appears pro se, he “is subject to the same

procedural rules as parties represented by counsel, including the rules specifying

the required contents of appellate briefs.” Lattimer, 412 S.W.3d at 422 (internal

quotation marks and citations omitted).

      First, Husband’s statement of facts violates Rule 84.04(c), which requires “a

fair and concise statement of the facts relevant to the questions presented for

determination without argument.” “The primary purpose of the statement of facts

is to afford an immediate, accurate, complete and unbiased understanding of the

facts of the case.” Tavacoli v. Div. of Emp’t Sec., 261 S.W.3d 708, 710 (Mo.

App. 2008) (citation omitted). Husband’s statement of facts is not a fair and

concise statement of the facts relevant to the questions presented. Instead, his

statement of facts contains mostly argumentative and conclusory statements, with

only sporadic references to the legal file and transcript. These deficiencies fail to

preserve Husband’s claims for appellate review. See Lattimer, 412 S.W.3d at 422.




                                           2
      Second, Husband’s point relied does not comply with Rule 84.04(d). His

multifarious point consists of a two-and-one-half page statement containing bare

allegations of approximately eight disparate errors. “When an appellant makes the

entire judgment one error and then lists multiple grounds therefore, the point

contains multiple legal issues in violation of Rule 84.04(d).” Smith v. Smith, 455
S.W.3d 26, 27 (Mo. App. 2014). “Multifarious points preserve nothing for

review.” Id. (citation omitted). Additionally, Husband’s point relied on does not

include a list of cases or other authority upon which he is principally relying, in

violation of Rule 84.04(d)(5).

      Third, Husband’s argument fails to comply with Rule 84.04(e). His argument

consists of only a relisting of the eight disparate errors alleged in his point relied on

and cites to no legal authority. “An argument must explain why, in the context of

the case, the law supports the claim of reversible error.” Washington v. Blackburn,

286 S.W.3d 818, 821 (Mo. App. 2009). The argument “‘should show how

principles of law and the facts of the case interact.’” Id. (citation omitted).

Husband’s argument does not. Moreover, Husband’s argument does not include a

concise statement of the applicable standard of review for each claim of error; a

concise statement describing whether the error was preserved for appellate review

and, if so, how it was preserved; and specific page references to the legal file or

transcript. The argument section of Husband’s brief is “‘so defective as to require

us and opposing counsel to hypothesize about the appellant’s argument and

precedential support for that argument[.]’” Nichols v. Div. of Emp’t Sec., 399

                                            3
S.W.3d 901, 904 (Mo. App. 2013) (citation omitted). Therefore, we cannot reach

the merits of his appeal. Id.

      Occasionally, we will review non-compliant briefs of pro se appellants ex

gratia. Id. We do so, however, only “where the argument is readily

understandable.” Id. That is not the case here. To determine whether Husband is

entitled to relief, we would have “to comb the record for support for [his] factual

assertions, decipher [his] point on appeal, and locate legal authority for [his]

argument.” Wong, 391 S.W.3d at 919-20. In other words, we would have to act

as Husband’s advocate, which we cannot do. Id.



      The appeal is dismissed.



                                        ___________________________________
                                              Lisa White Hardwick, Judge
All Concur.




                                           4